Gill, J.
Appellants raise but one matter in their specifications of error, viz. that the court below erred in making an order requiring the mortgaged property to be sold for cash, instead of on a credit for three months, claimed to be required by section 5171, Mansf. Dig. (section 8376, Ind, T. Ann St. 1899). Said section reads as follows: “Sales of personal property made by order of court, shall be on a credit of three months. * * * • In sales on credit the purchaser shall execute bond with good surety to be approved by the person making the sale, which bond shall have the force of a judgment.” This section has been construed in Welch vs Hicks, 27 Ark. 292, and the court holds that the statute means just what it says, that “sales of personal property made by order of court shall be on a credit of three months,” and that sales made in any other way are invalid. The cause is reversed and remanded, with directions that the judgment of the court below be modified so that the sale may be made according to law.
Clayton, C. J. and Thomas and Townsend, JJ., concur.